NO. 12-15-00081-CV


              IN THE 12th COURT OF APPEALS
                                             FILED IN COURT OF APPEALS
                                              12n Cojr o» AopealsOotid
                   TYLER. TEXAS 75702


                  ROBERT L. ROBERTS


                            ProSe


                         Appellant

                             Vs


                       Heather Dixon


                          Council


                         H. Black


                        2510 Lee St


                    Greenville Tx, 75401

                         Appellee

         APPELLANTS MOTION FOR LEAVE TO FILE


                       LATE BRIEF.



DUE TO A COMMUNICATION ERROR THE FILING OF THE BRIEF


IN THIS CASE WAS DELAYED.


BECAUSE OF THE COMMUNICATION ERROR THE APPELLANT


REQUESTS LEAVE TO FILE THE BRIEF LATE
                        CERTIFICATE OF SERVICE


The undersigned council certifies that this motion has been served on the
following lead council for all parties to the trial court's order or judgment as
follows



Robert L. Roberts
Pro se




Date served   9-08-2015


Manner served     US Mail


H Black


2510 Lee St


Greenville, TX 75701

Repesenting Heather Dixon